The opinion of the Court was delivered by
Poché, J.
Appellant, who was convicted of manslaughter under an indictment for murder, complains of an erroneous ruling of the trial judge made under the following circumstances :
During the examination of a State witness, who was a deputy sheriff, the district attorney asked him tlie'Jollowing question :
“Did the accused run away when he struck the man ?” To which the witness gave the following answer: “I was so informed when I first arrived at the place where the killing was done.”
The bill informs us that counsel for the accused objected to the evidence, but the recital is conflicting as to the precise objections which they urged.
That part of the bill which was drawn by the attorneys of the defendant contains the statement that the objections were that the evidence was inadmissible, because it was parol testimony, and because it was hearsay.
But the latter portion of the statement is denied by the trial judge, who declares very emphatically that the only objection urged by counsel was the ground that flight could not be proved by parol testimony.
Thus the case presents one of those frequently occurring and withal very unpleasant conflicts of statements between counsel and the trial judge.
In keeping with the well established rule, we must be guided by the statement which emanates from the judge.
We can but repeat here what we said in the ease of Waggoner, 39 Ann. 920 : “ With due deference to counsel, we must be guided by the bill which is the recital of the incident under the signature of the trial judge. We have had frequent occasions to announce and to *484follow this rule, which we feel compelled to adhere to, as long as proper means are not resorted to or provided for the purpose of adjusting differences [of that nature which arise between judge and counsel.”
Under the judge’s version, the objection remains without force, as it is clear that parol testimony is competent to prove flight of an accused in a criminal trial.
Defendant’s counsel had reserved two other bills, but as they do not refer to either of them in their brief, we pass them over with like silence.
Judgment affirmed.